            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 1 of 14



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Dwana S. Dixon (DD 0609)
ddixon@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Skyrocket LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SKYROCKET LLC
 Plaintiff                                                     CIVIL ACTION No. 19-cv-5122

 v.
                                                                     COMPLAINT
 ROYAL DELUXE ACCESSORIES LLC,
 Defendant
                                                                 Jury Trial Requested



       Plaintiff Skyrocket LLC, a limited liability company organized in California, (“Skyrocket”

or “Plaintiff”), by and through its undersigned counsel, allege as follows:

                                  NATURE OF THE ACTION

               1.      This action involves claims for copyright infringement of Skyrocket’s

federally registered copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.;

and a related common law claim (the “Action”), arising from Defendant Royal Deluxe Accessories

LLC’s (“Royal Deluxe” or “Defendant”) infringement of Skyrocket’s Pomsies Works (as defined

infra), including, without limitation, by manufacturing, importing, exporting, advertising,
              Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 2 of 14



marketing, promoting, distributing, displaying, offering for sale, and/or selling unlicensed,

infringing versions of Skyrocket’s Pomsies Products (as defined infra).

                                   JURISDICTION AND VENUE

        2.      This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to the Copyright Act, 17

U.S.C. §§ 101 et seq.; and pursuant to 28 U.S.C. § 1332, as there is diversity between the parties

and the matter in controversy exceeds, exclusive of interests and costs, the sum of seventy-five

thousand dollars. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), as the

claim asserted thereunder is so closely related to the federal claim brought in this Action as to form

part of the same case or controversy.

        3.      Personal jurisdiction exists over Defendant in this judicial district pursuant to

N.Y.C.P.L.R. § 301 because, upon information and belief, Defendant is a New York limited

liability company, is domiciled within the State of New York, regularly conducts business in New

York and in this judicial district, and/or otherwise avails itself of the privileges and protections of

the laws of the State of New York such that this Court’s assertion of jurisdiction over Defendant

does not offend traditional notions of fair play and due process.

        4.      Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendant resides and conducts business in this judicial district, a substantial part of the

events or omissions giving rise to the asserted counts occurred in this judicial district, and harm to

Plaintiff has occurred in this district.

                                           THE PARTIES

        5.      Skyrocket is a company organized in California, with a principal place of business

 at 12910 Culver Boulevard, Suite F, Los Angeles California, 90066.




                                                   2
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 3 of 14



      6.      Upon information and belief, Royal Deluxe is a New York limited liability

company, having a principal place of business at 390 Fifth Avenue, Room 505, New York, New

York 10018.

                                GENERAL ALLEGATIONS

                       Skyrocket and Its Well-Known Pomsies Products

      7.      Plaintiff is a leading global manufacturer and tech-entertainment company that

designs and sells innovative consumer electronics, gaming products and children’s toys under its

well-known brands, including Pomsies, as well as other proprietary properties, such as Recoil,

Sky Viper and Mebo (“Skyrocket Product(s)”).

      8.      Plaintiff sells its Skyrocket Products throughout the U.S. and the world through

major retailers, quality toy stores, department stores and online marketplaces, including, but not

limited to, Walmart, Target and Amazon.com.

      9.      One of Plaintiff’s most recent and successful Skyrocket Products is Pomsies, which

are interactive plush toy pets that children can play games with, cuddle and wear as accessories

(“Pomsies Products”). Pomsies Products look like giant pom-poms that feature large, sparkly

eyes and ears with a long, bendable tail that can wrap around a child’s wrist, hair or backpack to

take them on the go.

      10.      Pomsies Products not only react to touch and movement through hidden sensors

built into the plush, but their eyes also change colors to reflect their moods. Pomsies Products

can have up to 50 different reactions.

      11.     Currently, there are thirteen different Pomsies Products to collect, ranging from

Boots the Cat to Sydney the Koala to Luna the Unicorn and more. Images of some of Skyrocket’s

Pomsies Products are attached hereto as Exhibit A and incorporated herein by reference



                                               3
                Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 4 of 14



          12.       The Pomsies Products have been named one of the “hottest toys for 2018” by New

    York Magazine and were included in Amazon’s 2018 Holiday Toy List. 1

          13.       Pomsies Products retail for approximately $15.00 each.

          14.       Plaintiff owns all registered and unregistered intellectual property rights in its

    Pomsies Products, including all registered and unregistered copyrights in and related to the

    Pomsies Products.

          15.       For example, Skyrocket is the owner of the following U.S. Copyright Registration

    Nos.: VA 2-127-288, covering the Pomsies Cat, VA 2-127-368, covering the Pomsies Dog, VA

    2-127-287, covering the Pomsies Dragon, VA 2-127-381, covering the Pomsies Koala, VA 2-

    127-371, covering the Pomsies Unicorn and VA 2-127-295, and covering the Pomsies Packaging

    (collectively, “Pomsies Works”). True and correct copies of the registration certificates and

    deposit materials for the Pomsies Works are attached hereto as Exhibit B and incorporated herein

    by reference.

          16.       Skyrocket has spent substantial time, money and effort in building up and

    developing consumer recognition, awareness and goodwill in its Pomsies Products and Pomsies

    Works.

          17.       The success of the Pomsies Products is due in large part to Skyrocket’s marketing,

    promotion and distribution efforts. These efforts include, but are not limited to, the advertising

    and promotion of the Pomsies Products through nationwide television advertising campaigns for

    the Pomsies Products, print and internet-based advertising and publicity for the Pomsies Products,




1
 Liza Corsillo, The 21 Holiday Toys to Buy Now Before They Sell Out, According to Trend Forecasters (Nov. 6,
2018), NEW YORK MAGAZINE,              http://nymag.com/strategist/article/top-kids-toys-for-christmas.html/; Remi
Rosmarin, Amazon predicts these will be the 100 hottest toys every kid wants this holiday season (October 13, 2018),
BUSINESS INSIDER, https://www.businessinsider.com/amazon-best-toys-games-holidays-christmas-2018-9.


                                                         4
             Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 5 of 14



placement of the Pomsies Products at dozens of authorized major retail outlets, both domestically

and abroad, and Skyrocket’s participation in trade shows.

      18.     Skyrocket’s and the Pomsies Products’ successes are also due to Skyrocket’s use

of high-quality materials and processes in making the Pomsies Products.

      19.     Additionally, Skyrocket owes a substantial amount of the success of the Pomsies

Products to its consumers and the word-of-mouth buzz that its consumers have generated.

      20.     As a result of Skyrocket’s efforts, the quality of its Pomsies Products, its

promotions, extensive press and media coverage, and word-of mouth-buzz, the Pomsies Products,

and Pomsies Works have become prominently placed in the minds of the public. Members of the

public have become familiar with the Pomsies Products and Pomsies Works and have come to

recognize the Pomsies Products and Pomsies Works and associate them exclusively with

Skyrocket.

      21.     Skyrocket and its Pomsies Works have acquired a valuable reputation among the

public as a result of such associations.

      22.     Skyrocket has gone to great lengths to protect its interests in and to the Pomsies

Works. No one other than Skyrocket is authorized to manufacture, import, export, advertise, offer

for sale, or sell any goods utilizing the Pomsies Works without the express written permission of

Skyrocket.

                           Defendant’s Wrongful and Infringing Conduct

      23.     In light of Skyrocket’s enormous success, particularly with respect to the Pomsies

Products, as well as the reputation that they have gained, Skyrocket and its Pomsies Products have

become targets for unscrupulous individuals and entities that wish to exploit the goodwill,

reputation, and fame Skyrocket has amassed in its Pomsies Products and Pomsies Works.




                                               5
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 6 of 14



      24.     Skyrocket investigates and enforces against such activity, and through such efforts,

learned of the Defendant’s actions, which vary and include, but are not limited to, manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for

sale, and/or selling products bearing one or more of Skyrocket’s Pomsies Works, and/or products

in packaging and/or containing labels and/or artwork that is/are substantially similar to one or

more of Skyrocket’s Pomsies Works, and/or products that are identical or substantially similar to

the Pomsies Products (hereinafter referred to as “Infringing Product(s)”) to U.S. consumers,

including those located in the State of New York, through, at a minimum, its exhibition at the Toy

Fair New York, and upon information and belief, third party retailers.

      25.     Plaintiff first became aware of Defendant’s infringing activities on or about

February 2019 when it came to Plaintiff’s attention that Defendant’s Infringing Products were on

display at the 2019 Toy Fair New York—an important, annual global, toy industry trade show,

attended        by        more         than         30,000        professionals.                See

https://www.toyassociation.org/PressRoom2/News/2019-news/2019s-hottest-toys-games-on-

display-at-toy-fair-new-york.aspx. A true and correct photograph, taken by Plaintiff’s counsel,

of Defendant’s Infringing Products that were displayed at the 2019 Toy Fair New York is attached

hereto as Exhibit C.

      26.     Thereafter, on February 20, 2019 Plaintiff’s counsel sent a cease and desist letter to

Defendant (the “Royal Deluxe C&D”). A true and correct copy of the Royal Deluxe C&D is

attached hereto as Exhibit D.

      27.     A side-by-side comparison of one of Plaintiff’s Pomsies Products to one of

Defendant’s Infringing Products displayed at the 2019 Toy Fair New York appears below:




                                                6
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 7 of 14



                       Pomsies Product                         Infringing Product




      28.     Defendant is not, and has never been, authorized by Skyrocket or any of its

authorized agents to copy, manufacture, import, export, advertise, distribute, offer for sale, or sell

the Pomsies Products or to use Skyrocket’s Pomsies Works, or any artwork that is substantially

similar to the Pomsies Works.

      29.     By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling Infringing Products), Defendant has violated Skyrocket’s

exclusive rights in its Pomsies Works, and has used images, designs and/or artwork that are

substantially similar to, identical to, and/or constitute infringement of Skyrocket’s Pomsies Works

in order to confuse consumers into believing that such Infringing Products are Skyrocket’s

Pomsies Products and aid in the promotion and sales of its Infringing Products. Defendant’s

conduct began long after Skyrocket’s adoption and use of its Pomsies Works, and after

Skyrocket’s Pomsies Products became well-known to the purchasing public.

      30.     Prior to and contemporaneous with its actions alleged herein, Defendant had

knowledge of Skyrocket’s ownership of its Pomsies Works, of the fame and incalculable goodwill

associated therewith, and of the popularity and success of the Pomsies Products, and in bad faith

adopted Skyrocket’s Pomsies Works.


                                                 7
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 8 of 14



      31.     Defendant has been engaging in the illegal infringing actions, as alleged herein,

knowingly and intentionally, or with reckless disregard or willful blindness to Skyrocket’s rights,

or in bad faith, for the purpose of trading on the goodwill and reputation of Skyrocket, Skyrocket’s

Pomsies Works, and Pomsies Products.

      32.     In committing these acts, Defendant has, among other things, willfully and in bad

faith infringed the Pomsies Works; and has profited from such activities at Skyrocket’s expense.

      33.     Unless enjoined, Defendant will continue to cause irreparable harm to Skyrocket.

                                     CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                               (Federal Copyright Infringement)
                                     [17 U.S.C. § 501(a)]

      34.     Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

      35.     Skyrocket is the exclusive owner of the Pomsies Works.

      36.     Defendant had actual notice of Skyrocket’s exclusive rights in and to the Pomsies

Works.

      37.     Defendant did not attempt and therefore inherently failed to obtain Skyrocket’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market Skyrocket’s Pomsies Products and/or

Pomsies Works.

      38.     Without permission, Defendant knowingly and intentionally reproduced, copied,

and displayed Skyrocket’s Pomsies Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale, and/or selling Infringing

Products that bear such Pomsies Works, or artwork that is, at a minimum, substantially similar to




                                                 8
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 9 of 14



Skyrocket’s Pomsies Works.

      39.     Defendant’s unlawful and willful actions as alleged herein constitute infringement

of Skyrocket’s Pomsies Works, including Skyrockets’ exclusive rights to reproduce, distribute,

and/or sell such Pomsies Works in violation of 17 U.S.C. § 501(a).

      40.     Defendant’s knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Skyrocket in an amount as yet unknown but to be

proven at trial, for which Skyrocket has no adequate remedy at law, and unless enjoined,

Defendant will continue to cause, substantial and irreparable harm to Skyrocket.

      41.         Based on Defendant’s wrongful conduct, Skyrocket is entitled to injunctive relief,

Skyrocket’s actual damages and Defendant’s profits in an amount to be proven at trial and

enhanced discretionary damages for willful copyright infringement, and reasonable attorneys’

fees and costs.

                                  SECOND CAUSE OF ACTION
                                      (Unfair Competition)
                                    [New York Common Law]

      42.     Skyrocket repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

      43.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Infringing

Products, Defendant has traded off the extensive goodwill of Skyrocket and its Pomsies Products

to induce, and did induce and intends and will continue to induce, customers to purchase its

Infringing Products, thereby directly competing with Skyrocket. Such conduct has permitted and

will continue to permit Defendant to make substantial sales and profits based on the goodwill and

reputation of Skyrocket, which Skyrocket has amassed through its nationwide marketing,




                                                  9
            Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 10 of 14



advertising, sales, and consumer recognition.

      44.     Defendant’s advertising, marketing, promoting, distributing, displaying, offering

for sale, selling, and/or otherwise dealing in the Infringing Products was and is in violation and

derogation of Skyrocket’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship, or quality of Defendant’s

Infringing Products.

      45.     Defendant knew, or by the exercise of reasonable care should have known, that its

advertising, marketing, promotion, distribution, display, offering for sale, sale, and/or otherwise

dealing in the Infringing Products and its continuing advertising, marketing, promotion,

distribution, display, offering for sale, sale, and/or otherwise dealing in the Infringing Products

would cause confusion and mistake, or deceive purchasers, users, and the public.

      46.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Skyrocket’s rights, and for the wrongful purpose of injuring Skyrocket and

its competitive position while benefiting Defendant.

      47.     As a direct and proximate result of Defendant’s aforementioned wrongful actions,

Skyrocket has been and will continue to be deprived of substantial sales of its Pomsies Products

in an amount as yet unknown but to be determined at trial, for which Skyrocket has no adequate

remedy at law, and Skyrocket has been and will continue to be deprived of the value of its Pomsies

Works as commercial assets in an amount as yet unknown but to be determined at trial, for which

Skyrocket has no adequate remedy at law.

      48.     As a result of Defendant’s actions alleged herein, Skyrocket is entitled to injunctive

relief, an order granting Skyrocket’s damages and Defendant’s profits stemming from its




                                                10
           Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 11 of 14



infringing activities, and exemplary or punitive damages for Defendant’s intentional misconduct.

                                   PRAYER FOR RELIEF

      WHEREFORE, Skyrocket prays for judgment against Defendant as follows:

      A.      For an award of Skyrocket’s actual damages and Defendant’s profits, pursuant to

17 U.S.C. § 504(b) in an amount to be proven at trial for willful copyright infringement of

Skyrocket’s Pomsies Works under 17 U.S.C. § 501(a);

      B.      In the alternative to Skyrocket’s actual damages and Defendant’s profits for

copyright infringement of Skyrocket’s Pomsies Works pursuant to 17 U.S.C. § 504(b), for

statutory damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Skyrocket may elect prior to the rendering of final judgment;

      C.      For an award of damages to be proven at trial for common law unfair competition;

      D.      For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendant, or its agents, and any employees, agents, servants, officers, representatives, directors,

attorneys, successors, affiliates, assigns, and entities owned or controlled by Defendant, and all

those in active concert or participation with Defendant, and each of them who receives notice

directly or otherwise of such injunction from:

                   i. manufacturing, importing, exporting, advertising, marketing, promoting,

                      distributing, displaying, offering for sale, selling and/or otherwise dealing

                      in Infringing Products;

                  ii. directly or indirectly infringing in any manner any of Skyrocket’s

                      trademarks, copyrights, or other rights (whether now in existence or

                      hereafter created) including, without limitation Skyrocket’s Pomsies

                      Works;

                 iii. using any reproduction, counterfeit, copy or colorable imitation of


                                                 11
Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 12 of 14



        Plaintiff’s trademarks, copyrights, or other rights (whether now in existence

        or hereafter created) including, without limitation, Skyrocket’s Pomsies

        Works to identify any goods or services not authorized by Skyrocket;

    iv. using any of Skyrocket’s trademarks, copyrights, or other rights (whether

        now in existence or hereafter created) including, without limitation,

        Skyrocket’s Pomsies Works or any other artwork that is substantially

        similar to Skyrocket’s Pomsies Works on or in connection with Defendant’s

        manufacturing, importing, exporting, advertising, marketing, promoting,

        distributing, displaying, offering for sale, selling, and/or otherwise dealing

        in Infringing Products;

     v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake, and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale, or sold by

        Defendant with Skyrocket, and/or as to the origin, sponsorship, or approval

        of any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale, or sold by Defendant and

        Defendant’s commercial activities by Skyrocket;

    vi. engaging in the unlawful, unfair, or fraudulent business acts or practices,

        including, without limitation, the actions described herein, including the of

        advertising and/or dealing in any Infringing Products;

    vii. engaging in any other actions that constitute unfair competition with




                                  12
           Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 13 of 14



                     Skyrocket;

                viii. engaging in any other act in derogation of Skyrocket’s rights;

                 ix. secreting, destroying, altering, removing, or otherwise dealing with the

                     Infringing Products or any books or records that contain any information

                     relating to manufacturing, importing, exporting, advertising, marketing,

                     promoting, distributing, displaying, offering for sale, selling and/or

                     otherwise dealing in Infringing Products;

                  x. effecting assignments or transfers, forming new entities or associations, or

                     utilizing any other device for the purpose of circumventing or otherwise

                     avoiding the prohibitions set forth in any Final Judgment or Order in this

                     action; and

                 xi. instructing, assisting, aiding or abetting any other person or entity in

                     engaging in or performing any of the activities referred to in subparagraphs

                     (i) through (x) above; and

      E.      For an order of the Court requiring that Defendant recall from any distributors and

retailers and deliver up to Skyrocket for destruction any and all Infringing Products and any and

all packaging, labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of such distributors and retailers that infringe any of Skyrocket’s

trademarks, copyrights, or other rights including, without limitation, Skyrocket’s Pomsies Works,

or bear any artwork that is substantially similar to Skyrocket’s Pomsies Works;

      F.      For an order from the Court requiring that Defendant provide complete accountings

for any and all monies, profits, gains and advantages derived by Defendant from its

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,




                                               13
             Case 1:19-cv-05122 Document 1 Filed 05/31/19 Page 14 of 14



offering for sale, sale and/or otherwise dealing in Infringing Products as described herein,

including prejudgment interest;

      G.       For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendant’s possession which rightfully

belong to Skyrocket;

      H.       For an award of exemplary or punitive damages in an amount to be determined by

the Court;

      I.       For Skyrocket’s reasonable attorneys’ fees;

      J.       For all costs of suit; and

      K.       For such other and further relief as the Court may deem just and equitable.



                                 DEMAND FOR JURY TRIAL

      Skyrocket respectfully demands a trial by jury on all claims.



      Dated: May 31, 2019                           Respectfully submitted,

                                                    EPSTEIN DRANGEL LLP


                                                    BY:      _/s/ Dwana S. Dixon_____
                                                             Dwana S. Dixon (DD 0609)
                                                             ddixon@ipcounselors.com
                                                             Jason M. Drangel (JD 7204)
                                                             jdrangel@ipcounselors.com
                                                             Ashly E. Sands (AS 7715)
                                                             asands@ipcounselors.com
                                                             Kerry B. Brownlee (KB 0823)
                                                             kbrownlee@ipcounselors.com
                                                             New York, NY 10165
                                                             Telephone: (212) 292-5390
                                                             Facsimile: (212) 292-5391
                                                             Attorneys for Plaintiff
                                                             Skyrocket LLC


                                               14
